Citation Nr: 0715667	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-26 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 12, 
2002, for the award of a 100 percent schedular rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
February 1986.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which awarded a 100 percent schedular 
rating for schizophrenia effective September 12, 2002.  The 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 12, 
2002, for the award of a 100 percent schedular rating for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to 
February 1986.

This matter comes before the Board of Veterans? Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which awarded a 100 percent schedular 
rating for schizophrenia effective September 12, 2002.  The 
veteran appealed the issue of an earlier effective date of 
award.  In March 2006, the veteran presented oral testimony 
before the undersigned Veterans Law Judge at a Travel Board 
hearing held at the RO.  A transcript of the hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied a 
rating in excess of 30 percent for schizophrenia.  The 
veteran did not appeal.

2.  The veteran filed a claim for an increased rating on 
September 12, 2002.

3.  It is first factually ascertainable that the veteran's 
schizophrenia increased in severity, more closely 
approximating total occupational and social impairment, on 
June 7, 2002.



CONCLUSION OF LAW

The requirements for an effective date of June 7, 2002, but 
no earlier, for a 100 percent schedular rating for 
schizophrenia have been met.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400(o)(2) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice should advise a claimant of the criteria for 
establishing an effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

In this case, the veteran submitted a claim for an increased 
rating on September 12, 2002.  The RO immediately scheduled a 
VA examination that was conducted on October 28, 2002.  In a 
November 2002 rating decision, the RO relied upon the 
findings from this examination report to award a 100 percent 
schedular rating for schizophrenia effective to the date of 
the increased rating claim.  The veteran timely appealed the 
issue of an earlier effective date of award.  An August 2003 
RO letter advised the veteran of the types of evidence and/or 
information necessary to substantiate his claim and the 
relative duties upon himself and VA in developing his claim.  
An April 2004 Statement of the Case (SOC) advised the veteran 
of the criteria for establishing an earlier effective date of 
award and cited in full the provisions of 38 C.F.R. 
§ 3.159(b)(1).  Additional VCAA notice was sent to the 
veteran in December 2004 that advised him to submit any 
evidence and/or information in his possession pertinent to 
his claim.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no argument that any 
prejudice has resulted to the veteran with regard to the 
timing aspects of notifying him of the VCAA mandates after 
the initial adjudication.  See Dunlap v. Nicholson, U.S. Vet. 
App. 03-0320 (March 22, 2007).  Rather, the veteran and his 
representative have cited applicable regulations pertaining 
to the filing of informal claims and identified relevant 
evidence and information that could potentially serve as an 
informal claim allowing an earlier effective date of award.  
Thus, the veteran has demonstrated actual knowledge of the 
evidentiary requirements.  See Dalton v. Nicholson, No. 04-
1196 (U.S. Vet. App. Feb. 16, 2007).  Any notice deficiencies 
were cured by the readjudication of the claim in the March 
2006 Supplemental SOC.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 377 (2006).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service private 
and VA treatment records.  In particular, the RO has obtained 
his VA clinical records between the time period from the time 
of the last final RO rating decision for an increased rating, 
November 1997, and the time of the currently assigned 
effective date of award.  The RO has also obtained all 
medical and legal documents pertaining to the veteran's award 
of disability benefits with the Social Security 
Administration (SSA).  There are no outstanding private 
medical records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  As the issue on 
appeal primarily concerns a retroactive review of the written 
documents and evidence of record prior to the effective date 
of award assigned, there is no duty to obtain medical 
examination or opinion.  There is no reasonable possibility 
that any further assistance to the veteran by VA would be 
capable of substantiating his claim.


II.  Analysis

The veteran claims entitlement to a 100 percent schedular 
rating for schizophrenia since his discharge from service.  
According to his statements and testimony of record, he 
argues that his schizophrenia symptomatology has remained 
essentially the same since his discharge from service, and 
may actually have been worse for the time period prior to 
receiving his 100 percent schedular rating.  He has required 
constant medication to control his auditory hallucinations.  
He has had numerous low-paying jobs since his discharge from 
service never having engaged in substantially gainful 
employment.  He believes he should not have been working at 
any point in time.  Alternatively, he has requested review of 
his clinical records to determine whether an informal claim 
for an increased rating may be permissible.  He has further 
argued that, due to his schizophrenia, he had not understood 
his VA benefits and appellate rights.

Generally, the effective date of an award based on a claim 
for increase of compensation shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  The implementing regulation specifies that an 
effective date of an award based upon a claim for increased 
disability rating "shall be the earliest date as of which it 
is ascertainable that an increase in disability had occurred, 
if application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  An earlier effective date of award may only be 
assigned if the claim for an increase is received within one 
year of the date that the increase was factually 
ascertainable.  Harper v. Brown, 10 Vet. App. 125, 126-27 
(1997); 38 C.F.R. § 3.400(o)(2); VAOPGCPREC 12-98 (Sept. 23, 
1998).

The term "claim," while not defined in the statute, is 
broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2006).  Where, as in this 
case, a formal claim has already been allowed, certain 
submissions will be accepted as an informal claim such as a 
report of examination or hospitalization by the VA.  
38 C.F.R. §§ 3.157(b)(1)-(b)(3) (2006).

In determining the effective date of award, the Board is 
required to look to all communications in the file which may 
be construed as a formal or an informal claim and, then, to 
all other evidence in the record to determine the "earliest 
date of which," within the year prior to the claim, the 
increase in disability was ascertainable.  Quarles v. 
Derwinski, 3. Vet. App. 129, 134 (1992); 38 U.S.C.A. 
§ 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.400(o)(2), 3.155(a) 
(2006).  The United States Court of Appeals for the Federal 
Circuit has emphasized VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum.  
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This 
duty requires VA to "determine all potential claims raised 
by the evidence, applying all relevant laws and 
regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), and extends to giving a sympathetic reading to 
all pro se pleadings of record.  Szemraj v. Principi, 357 
F.3d 1370, 1373 (Fed. Cir. 2004).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.130 
(Schedule).  A 30 percent rating for schizophrenia, under 
Diagnostic Code 9208, contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversational normal), due 
to depressed mood, anxiety, suspiciousness, panic attacks 
(weekly of less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there was total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name).

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM-IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2006).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Briefly summarized, the veteran received in service 
treatment, to include hospitalization, for symptoms of 
paranoia, persecutory delusions, poor sleep, decreased 
concentration and auditory hallucinations.  He was discharged 
on the temporary disability retirement list (TDRL).

An RO rating decision in July 1986 granted service connection 
for paranoid state, type unknown, and assigned an initial 30 
percent evaluation.  The veteran was notified of this 
decision in July 1986, but he did not initiate an appeal.

VA examination in March 1988 reflected the veteran's report 
of low self-esteem, self-derogatory thoughts and depression.  
He had been fired from a 14-month job as an electrician's 
helper due to falling asleep, and had recently been laid off 
from working a part-time job.  He was attending community 
college through the vocational rehabilitation program.  
Examination resulted in a recommendation that the veteran be 
provided an opportunity at vocational rehabilitation and 
ongoing therapy targeted for helping him negotiate the 
problems and stressors associated with returning to college.  
The examiner diagnosed paranoid type schizophrenia in partial 
remission.  The veteran was deemed able to work in an 
understanding and accepting environment with not too much 
pressure and not being around people.  He was deemed 
competent for VA purposes.

An RO rating decision in April 1988 continued the 30 percent 
schedular rating for schizophrenia.  The veteran was notified 
of this decision in April 1988, but he did not initiate an 
appeal.

VA examination in October 1990 included the veteran's report 
of living in an apartment by himself and attending college 
working towards a 4-year degree in computer science.  He was 
unemployed but attempting to get into a work-study program.  
He endorsed symptoms of non-serious suicidal thoughts, 
episodes of hopelessness and crying spells, hearing voices, 
insomnia and fatigue.  He denied depression, and became 
nervous when under a lot of stress or in the presence of a 
lot of people.  Mental status examination indicated a 
diagnosis of paranoid-type schizophrenia in partial 
remission.

An October 1990 TDRL examination noted that the veteran was 
attending college full-time and maintaining a 3.0 grade 
average.  He was separated from his wife, but had a very 
concordant and satisfying relationship with his present 
girlfriend.  The TDRL examination resulted in the following 
assessment:

A conference of staff psychiatrists reviewed the 
available records and current clinical findings.  
It is the opinion that the patient's diagnosis 
has changed since the time of his medical board 
to Schizophrenia, paranoid type, chronic (DSM 
III-R #295.32).  The Board is further of the 
opinion that his condition has fluctuated 
significantly since his retirement; that at the 
present time he is not in need of 
hospitalization; that his psychotic disorder 
should be considered in partial remission; and 
that the patient's psychiatric condition is a 
considerable social and economic handicap.  It 
was further agreed that, although he has made 
adequate adjustment within his own milieu, 
return to active duty might be expected to 
reactivate severe overt symptoms.

An RO rating decision in December 1990 continued the 30 
percent schedular rating for schizophrenia.  The veteran was 
notified of this decision in January 1991, but he did not 
initiate an appeal.

The veteran filed a claim for an increased rating in May 
1997.  At that time, he reported having to take more 
medications to control his delusions, auditory 
hallucinations, insomnia and mental pain.  His symptoms 
worsened when leaving the home environment.  At times, he 
skipped taking his medications as they made him feel drowsy.  
He was trying to perform in work-study, and was being treated 
by VA.  He believed he was entitled to at least a 50 percent 
disability rating.

VA examination in August 1997 included the veteran's report 
of being a full-time student majoring in business 
administration and finance, and having a full-time work-study 
job in the Salem, VA Medical Center (VAMC) library.  His 
primary complaints were hearing voices and feeling bad when 
tired or under stress.  His insomnia was "real bad."  He 
had obtained good grades at Virginia Western Community 
College, but his grades went down when he reached "burnout" 
after his acceptance to Roanoke College.  His hearing of 
voices had increased when receiving an academic warning, but 
his grades had slowly been improving.  He was paranoid and 
nervous when around people, had episodes of depression with 
crying spells, and had limited energy.  He had had an 
altercation with his brother and kicked him out of the 
apartment.  Mental status examination resulted in an 
impression of paranoid-type schizophrenia in partial 
remission.

An RO rating decision in November 1997 continued the 30 
percent schedular rating for schizophrenia.  The veteran was 
notified of this decision in November 1997, but he did not 
initiate an appeal.

Thereafter, the veteran's VA clinical records reflect his 
continued treatment for schizophrenia.  His reported symptoms 
of depression, but clinical evaluations diagnosed stable 
paranoid type schizophrenia.  In February 1998, he had a GAF 
score of 70.  In May 1999, he had a GAF score of 60.  On June 
14, 2000, he presented to the Salem, Virginia VAMC requesting 
to restart his medications.  He had spent one year in jail 
for failing to pay child support and had only been given 2-
days worth of medications upon his release.  He reported his 
symptoms as depression and hearing voices.

A July 2000 clinical record from the Seattle, Washington VAMC 
noted that the veteran had presented requesting a refill of 
medications.  He moved to Seattle due to a desire to get away 
from the "social rejection" he faced in Virginia and a 
preference for a rainy location close to the mountains.  He 
had alternately been living at a mission or in his car since 
his arrival.  He had worked approximately for one week on a 
fishing boat to Alaska, and was planning on starting a job at 
a pizza place.  He primarily reported auditory hallucinations 
(AH) of derogatory messages 2 times per day.  Following 
mental status examination, the clinician stated that the 
veteran's schizophrenia was currently well controlled on 
intermittent regimen of Stelazine, Cogentin, and Zoloft.  An 
August 28, 2000 mental health clinic evaluation included the 
veteran's report of occasional auditory hallucinations that 
were of less frequency, duration and intensity as in prison.  
He had some difficulty with initiating and maintaining sleep.  
His mood was good and he did not feel hopeless, helpless, or 
worthless.  He had interest in daily living, was motivated 
and had a good appetite.  Mental status examination was 
significant for the veteran's report of occasionally hearing 
voices, of a non-command and conversational nature, that came 
during periods of increased stress.  The clinician diagnosed 
psychotic disorder, not otherwise specified, rule out 
schizophrenia.  A GAF score of 45 was provided.

Thereafter, the veteran's VA clinical records note that he 
had been living a car or a shelter.  He sought counseling on 
housing assistance attempting to function independently of 
resources for the psychiatrically impaired.  In October 2000, 
he reported quitting his job as a pizza delivery man due to 
becoming "stressed out."  Otherwise, he had a girlfriend 
and felt as if his life was improving.  In December 2000, he 
reported working two separate jobs; one in the music 
department of a store and the other as a cook for a burger 
place.  He complained of increased sedation, auditory 
hallucinations and distraction with a medication switch from 
Stelazine to Olanzepine.  Otherwise, he stated that things 
were going well and he was living with his girlfriend.  Later 
that month, he noted feeling calmer with reduced frequency 
and intensity of auditory hallucinations since restarting 
Stelazine.  He stated that, overall, things were going well.  
A February 2001 VA clinical record, noting that the veteran 
denied auditory hallucinations or explosive type behavior, 
provided a diagnosis of schizoaffective disorder in 
remission.  He was, however, unemployed.  His next clinical 
visitation in May 2001 noted that he was working again.  In 
July 2001, a clinician noted that the veteran had a history 
of moderately bothersome chronic auditory hallucinations and 
mild fatigue, but otherwise minimal psychiatric symptoms.  He 
had been working nearly full time.

A January 2002 VA clinical record noted that the veteran 
continued to do reasonably well on Sertraline and Stelazine.  
He had mild hallucinations that were not bothersome to him.  
He was mildly disorganized and suspicious, but had no 
delusions or gross psychotic process.  He was not troubled by 
his homelessness and had enough money for food.  A March 2002 
VA clinical record included the veteran's report that his 
schizophrenia was fairly well controlled on current 
medications.

VA clinical records next show that, on June 7, 2002, the 
veteran reported marked stressors, including living in his 
car, losing his girlfriend and working delivering pizzas.  He 
presented as moderately disorganized with mild auditory 
hallucinations and moderate delusions.  He thought people 
were talking about him or paying attention to him.  He made 
vague statements alluding to suicide, but denied specific 
plan or intent to harm himself.  He had not been taking his 
medications.  The examiner noted that the veteran's 
schizophrenia appeared to be worse, probably due to 
medication noncompliance and stressors.  The examiner 
encouraged the veteran to resume his medications.  The 
examiner also suggested the veteran's hospitalization, but he 
was resistant to the idea.  The veteran's medications were 
increased, but continued to worsen in August 2002.  

On September 12, 2002, the veteran filed a claim for an 
increased rating.  

On VA examination in October 2002, the veteran reported he 
had dropped out of college due to being "burned out," 
noting that he had become paranoid, depressed, poverty 
stricken, and hearing voices to the point he "couldn't take 
it anymore."  He had quite significant job instability 
having recently delivered pizzas that provided limited money.  
His last job, three weeks ago, lasted two shifts in a 
security position.  His employment difficulties were due to 
his paranoia, emotional distance and detachment, and 
underlying psychotic problems.  He had been living in his car 
for approximately eight months or had been living at the 
William Booth Center.  The examiner provided the following 
impression:

This 41-year-old man continued to suffer from a 
quite significant psychotic process.  He remains 
on antipsychotic medication and his Navane was 
increased to 30 mg, but he states that he had 
decreased this back down to 20 mg, as his head 
was hurting on the larger dosage.  He is seen in 
episodic psychiatric care here at the Seattle VA 
by Dr. [R], who sees him on an every-two-month 
basis.  The veteran was noted to have been living 
in his car when he was seen in August, but has 
subsequently moved into a shelter for homeless 
individuals.

His psychotic difficulties clearly were first 
manifested during his time in the service 
subsequent to exposure to a homosexual incident, 
which resulted in decompensation of his 
functioning.  It was unclear whether he could 
possibly been actually hearing voices, however, 
prior to this homosexual incident.

The veteran is a quiet, fairly unassuming man who 
has attempted to get further education on 
apparently a number of occasions and episodically 
held employment.  His efforts, however, with 
regards to advancing himself educationally and 
staying with employment have not worked well for 
him due to his chronic severe psychotic 
difficulties.  His psychotic symptomatology has a 
quite severe negative impact on the veteran's 
occupational functioning and also his 
interpersonal functioning with others.  He keeps 
significant distance between himself and others 
and is wary, cautious, and suspicious, and had 
chronic ongoing problems with auditory 
hallucinations.  It was unclear why he was said 
to have schizophrenia in partial remission in the 
three prior evaluations in the C & P unit, as he 
had ongoing psychotic symptomatology (including 
acknowledging ongoing difficulties with auditory 
hallucinations) and his difficulty was clearly 
not in remission, though he may have had some 
lessening of his symptomatology with his 
neuroleptic medication.

In looking at the veteran, he clearly suffers 
from chronic mental illness, and it would appear 
likely that this would be fairly readily apparent 
to a potential employer.  This has resulted in 
his getting, on occasion, some low-end jobs, but 
he has trouble functioning satisfactorily and 
continuing to work.

For vocational purposes, he appears to be 
unemployable in a competitive workplace, though 
he does get episodic low-paying jobs for brief 
periods of time.

DIAGNOSES:
AXIS I:
Schizophrenia, chronic paranoid type, with the 
veteran having ongoing psychotic symptomatology 
despite treatment with antipsychotic medication.

AXIS II:
No diagnosis.

AXIS III:
Please see C-file.

AXIS IV:
Level of stressors was severe with the veteran 
having a psychotic break in the Navy that 
resulted in his psychiatric hospitalization and 
medical discharge from the service.

He appears to be severely impaired with regards 
to his private, personal relations with others 
and also occupationally due to his ongoing 
psychotic difficulties.  He has not been able to 
gain or sustain substantially competitive 
employment in an ongoing basis it would appear 
since his discharge from the service.  He is 
quite fragile emotionally, due to his ongoing 
psychotic thought processes, which results in his 
being able to stay for only limited periods of 
time at low-paying positions.

AXIS [V]:
The current global assessment of functioning 
(GAF) scale is approximately 30-35 at the current 
time.  The veteran has ongoing impairment in 
reality testing due to ongoing auditory 
hallucinations.  His major impairment is in work 
and interpersonal relationships.

The highest level of GAF scale rating in the past 
year is also likely in the 30-35 range.

The veteran is thought to be competent for VA 
purposes.

An SSA disability examination in December 2002 included the 
veteran's report of a suicide attempt in August 2002.  He had 
become despondent and depressed for the eight month period 
prior to this attempt.  He had had several jobs of short 
duration for the past three years.  The examiner offered 
diagnoses of paranoid schizophrenia, and major depressive 
disorder in partial remission.  A GAF score of 51 was 
assigned.  It was noted that the veteran would likely be able 
to accept instructions from supervisors, but would have 
difficulty interacting with coworkers or the public due to 
paranoid ideation.  He also would have difficulty performing 
work activities on a consistent basis, maintaining regular 
attendance, completing a normal workday or workweek, or deal 
with the usual stresses encountered in the competitive 
workplace based on ongoing symptoms of schizophrenia.

A January 2003 private psychological evaluation indicated 
that the veteran had first been evaluated in October 2002.  
He had a history of multiple low paying jobs that did not 
last long.  His symptoms of schizophrenia had been ever 
present.  He heard voices that had increased in intensity 
when tired or under stress causing him worsening depression, 
mental tiredness and, at times, feeling like he wanted to 
die.  The veteran reached an all-time low at the end of July 
2002 when his car had been impounded for having no tags.  He 
had been unable to pay both the tag and impound fees, and was 
forced to live in the street.  It was noted that the 
veteran's loss of car and being forced to live on the street 
"was too much to handle."  He then felt hopeless, helpless, 
angry, disgusted, tired of life and depressed making a failed 
suicide attempt.  The examiner provided a diagnosis of single 
episode schizoaffective disorder with a GAF score of 15-20.  
The examiner provided the following discussion:

From the middle of June of 2002, [the veteran] had 
an uninterrupted period of schizophrenic illness.  
During this time prior to his suicide attempt, he 
began to have increasing feelings of depression.  
These depressive feelings persisted for more than 
a 4-week period prior to his suicide attempt.  His 
vehicle tabs expired on July 1, 2002 and he did 
not have enough money to cover the cost of the new 
vehicle tabs.  With the expired vehicle tabs, his 
ability to continue driving and living in his 
vehicle was in jeopardy.  The vehicle was 
impounded.  Later, when [the veteran] had some 
money, he did not have enough to pay for both the 
license tabs and the impound fees.  He could do 
one or the other, but he could not do both.  After 
loosing [sic] his vehicle and using up all 
available options, [the veteran] felt hopeless and 
helpless in this homeless situation.  This marked 
the depth of his depressive episode characterized 
by the loss of his vehicle for living purposes.

A June 2004 SSA decision awarded disability benefits, 
effective June 15, 2002, based on a primary diagnosis of 
functional psychotic disorders.  Consultation notes noted the 
veteran's history of sporadic employment history with 
periodic decompensation as well as auditory hallucinations.  
An employment history showed the veteran to have multiple 
jobs since his discharge from service with yearly earnings 
below the poverty level.

Review of the record shows that the RO denied a claim for a 
rating in excess of 30 percent for schizophrenia in November 
1997.  The veteran did not appeal this determination, and 
this decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  The veteran next 
submitted a claim for an increased rating on September 12, 
2002, and a 100 percent schedular rating has been assigned 
effective to the date of that claim.  An earlier effective 
date of 



award may be assigned if it is factually ascertainable that 
the increase occurred within one year of the date of claim.  
38 C.F.R. § 3.400(o)(2) (2006).

The Board finds that it is first factually ascertainable that 
the veteran's schizophrenia increased in severity, more 
closely approximating total occupational and social 
impairment, on June 7, 2002.  At this time, the veteran 
presented to the VA clinic manifesting moderate 
disorganization, mild auditory hallucinations and moderate 
delusions with a VA clinician suggesting a psychiatric 
hospitalization.  The precipitating event included loss of 
his girlfriend, and the veteran made a suicide attempt the 
next month.  VA examination in October 2002 provided opinion 
that the veteran had, essentially, total occupational 
impairment due to his schizophrenia.  Therefore, the Board 
finds that the criteria for an effective date to June 7, 2002 
for the award of a 100 percent schedular rating for 
schizophrenia have been met.

However, the Board cannot find a further basis for an earlier 
effective date of award.  In this respect, the lay and 
medical evidence of record prior to June 7, 2002 primarily 
reflected the veteran's history of auditory hallucinations 
with mild disorganization of thought, suspiciousness and 
fatigue, but clinicians deemed his schizophrenia as stable 
with otherwise "minimal" psychiatric symptoms.  His GAF 
score decreased from 70 in February 1998 to 45 in August 
2000.  However, the lay and medical evidence of record 
reflected that his primary schizophrenic symptom of auditory 
hallucinations had not increased in frequency, duration or 
intensity.  There was a reported decrease in severity of 
auditory hallucination upon his release from jail in June 
2000, a temporary increase upon an attempt to switch 
medications in December 2000, and a January 2002 report of 
mild and non-bothersome auditory hallucinations.  The August 
2000 VA clinic record, wherein a GAF score of 45 was 
assigned, only noted occasional auditory hallucinations with 
sleep difficulty, but the veteran otherwise had no 
significant impairment of mood or motivation.

The veteran had not been previously noted, as on June 7, 
2002, of having delusions or moderate disorganization.  
Notably, his private physician has attributed the onset of 
the veteran's increased symptomatology and total occupational 
impairment to 



approximately July 2002 when the veteran lost his vehicle and 
had an uninterrupted period of schizophrenic illness.  An SSA 
decision also determined total occupational impairment was 
shown in June 2002.  As such, the Board finds no lay or 
medical evidence in the VA clinic records suggesting an 
increase in the disability level above 30 percent for the 
time period prior to June 2, 2002.   Even if the Board were 
to accept an earlier VA treatment record (i.e., any of the 
records dated between November 1997 and June 2002) as a claim 
for increase in accordance with 38 C.F.R. § 3.157, 
entitlement to an increased rating did not arise prior to 
June 7, 2002.  See 38 C.F.R. § 3.400(o)(1).  

In so deciding, the Board has deemed the veteran as competent 
to describe his psychiatric symptoms and perceived 
limitations, and finds his report of increased symptomatology 
in June 2002 as more consistent with the documented lay and 
medical evidence of record.  He has argued that his 
schizophrenia symptomatology has disabled him since service, 
and that his effective date of award should be made 
retroactive to the date of his discharge from service.  He 
refers to the October 2002 VA examination report stating the 
prior diagnoses that his schizophrenia was in partial 
remission were in error, and that the veteran's psychiatric 
impairment had severely impaired his ability to gain or 
sustain competitive employment since service.  However, this 
opinion is outweighed by the contemporaneous treatment 
records dated between November 1997 and June 2002, which 
showed that the veteran was employed.  These records did not 
show total occupational and social impairment.

In summary, there is insufficient evidence of psychoneurotic 
symptoms of such severity and persistence such that the 
criteria for a 100 percent rating were shown to have been met 
between November 1997 and June 7, 2002.  Based on the 
foregoing, the Board finds that the veteran's schizophrenia 
was not manifested by symptomatology that approximated, or 
more nearly approximated, the criteria for a 100 percent 
evaluation prior to June 7, 2002.  There is no doubt of 
material fact to 


be resolved in his favor.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

An effective date of June 7, 2002 for the award of a 100 
percent schedular rating for schizophrenia is granted, 
subject to regulations governing the award of monetary 
benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


